UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4500
RICHARD A. ORR,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                           (CR-00-167)

                      Submitted: October 19, 2001

                      Decided: November 1, 2001

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Charles L. Bledsoe, BLEDSOE LAW OFFICE, P.C., Big Stone Gap,
Virginia, for Appellant. Ruth E. Plagenhoef, United States Attorney,
Eric M. Hurt, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.
2                        UNITED STATES v. ORR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   Richard A. Orr appeals his convictions for stealing a firearm and
possessing a stolen firearm, contending that his motion for judgment
of acquittal should have been granted because the evidence was insuf-
ficient to support his convictions. In reviewing the sufficiency of the
evidence, the relevant question is not whether the court is convinced
of guilt beyond a reasonable doubt, but rather whether the evidence,
when viewed in the light most favorable to the Government, was suf-
ficient for a rational trier of fact to have found the essential elements
of the crime beyond a reasonable doubt. United States v. Burgos, 94
F.3d 849, 862-63 (4th Cir. 1996) (en banc). Finding no error, we
affirm.
   At the bench trial, the combined testimony of the Government’s
witnesses established that Reed Williams was in possession of a .38
Rossi firearm shortly before his contact with Orr and Orr’s female
friend. Orr had access to the weapon when he sat in the back seat of
Williams’ truck with the gun and again when he drove the truck for
a short while by himself. Immediately after dropping off Orr and his
friend, Williams noted the Rossi was missing. Approximately one-
and-a-half-months later, Orr sold a Rossi to Rodney Middleton. Both
Williams and Middleton positively identified the gun proffered by the
Government as Exhibit One.
   The trial court clearly chose to believe the Government’s wit-
nesses, and we will not review the trial court’s credibility determina-
tions. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).
Thus, we affirm Orr’s convictions.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED